Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,709,713 (‘713).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘713 patent discloses a method of treating moderate to severe pain in an adult human in need thereof comprising: administering once a day to the adult human an intravenous bolus injection of a meloxicam formulation to achieve a mean AUCinf of 107508.7±34443.0 ng*hr/ml in the adult human, wherein the meloxicam formulation consists of 30 milligrams of nanoparticulate meloxicam, water, a surface stabilizer and a pharmaceutically acceptable excipient, wherein the nanoparticulate meloxicam has an effective average particle size of less than about 150 nm; wherein the meloxicam formulation comprises no more than 6,000 meloxicam particles that are greater than 10 µm in size and no more than 600 meloxicam particles that are greater than 25 µm in size; and wherein the surface stabilizer is adsorbed on the surface of the .  
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘713 patent because the ‘713 patent teaches the use of the same composition for the treatment of pain.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryde et al. US 2010/0316725 in view of Cooper et al. US 2004/0229038.
Ryde teaches that meloxicam is a known NSAID useful for treating, fever, inflammation and pain ([0031]).  Ryde creates nanoparticulate formulations comprising meloxicam for injection purposes which overcome previous obstacles encountered regarding the presence of unwanted ‘flake-like’ particulate matter in meloxicam-containing injectable formulations for meeting FDA standards and requirements of USP <788> (see entire US Pre-Grant Publication, especially [0001]-[0010] for background).
consisting of 2.5% meloxicam, 0.5% PVP K17, 0.25% NaDOC and 5% sucrose in water (see Table 2; formulation and results re-illustrated below, in-part; see also claims 1-23; claims 14 and 23).  The sucrose-containing formulation of Table 2 is the only formulation tested which contained sucrose and is the 18th formulation listed and will be referred to as ‘Formulation 18’ or ‘F18’. The formulations in Table 2 were prepared with particulate-free water (unless the formulation specifically indicated preparation with a buffer, such as with the last formulation listed which used tween/Sodium phosphate buffer).  Polyvinylpyrrolidone (PVP) is a genus of polymers which encompasses ‘species’ of different MW PVPs such as PVP K172 as taught by Ryde and ‘NaDOC’ is ‘sodium deoxycholate’ as claimed. Therefore, F18 ‘consists of’ meloxicam, polyvinylpyrrolidone, sodium deoxycholate and water.
Attention is also directed to Table 5 which tests a meloxicam/PVP/NaDOC/sucrose mixture having varying concentrations of sucrose on particulate count at two weeks, 1 month and 3 months. Ryde additionally demonstrate that optimization of particulate counts can be achieved by titration of pH (see Table 7).
Ryde does not specifically indicate that the meloxicam in F18 has an effective average particle size of less than about 100 nm and does not teach that F18 contains 15 mg, 30 mg or 60 mg of meloxicam.  However, Ryde does teach that the effective average particle size of the particulate formulations can be essentially any size smaller than about 2000 nm; specifically listing ‘less than about 100 nm’ as a particulate-size option (see [0105]).  When preparing F18 particles, less than about 100nm as 

Although Ryde does not teach a particular amount of meloxicam, Ryde teaches: 
[0195] Actual dosage levels of active agent in the nanoparticulate compositions of the invention may be varied to obtain an amount of active agent that is effective to obtain a desired therapeutic response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, the route of administration, the potency of the administered active agent, the desired duration of treatment, and other factors.
[0196] Dosage unit compositions may contain such amounts of such submultiples thereof as may be used to make up the daily dose. It will be understood, however, that the specific dose level for any particular patient will depend upon a variety of factors including the body weight, general health, sex, diet, time and route of administration, potency of the administered active agent, rates of absorption and excretion, combination with other active agents, and the severity of the particular disease being treated.

Thus, artisans in the field would have been motivated to reach to the art to determine doses of meloxicam which were known to be successfully used via injection to treat pain and/or inflammation. Cooper et al. for example, teaches that meloxicam was known to be compounded into intravenous injections anywhere from 5 to 60 mg ([0017]).
One of ordinary skill in the art would have been motivated to create an injectable, nanoparticle pharmaceutical dosage form consisting of 15 mg or 30 mg or 60 mg of meloxicam, PVP, sodium deoxycholate, sucrose and water wherein the meloxicam is in the form of particles having an effective average particle size of less than about 100nm for treating inflammation/pain/arthritis because Ryde et al. teach that a nanoparticulate via injection per the teachings of Cooper et al.. 
The ordinary artisan reading Ryde et al. would have expected that F18 could be beneficially used as an injectable nanoparticulate formulation for treating pain/inflammation and would have been motivated to adjust the concentration of meloxicam to varying dosages per the express suggestion therein, in order to effectively treat pain and/or inflammation in patients having varying weights and conditions with the consideration that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955)(see MPEP § 2144.05 part II A). Since meloxicam was known to be safely and effectively administered anywhere from 5-60 mg per dose, selection of 15, 30 or 60 mg of meloxicam to compound into an injectable, pharmaceutical dosage form would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made. Determining such operable and optimal concentrations of meloxicam would have thus been obvious and predictable and within the realm of routine experimentation considering that meloxicam is a known, art-recognized result-effective variable which would have been routinely optimized in the pharmaceutical art to achieve maximum therapeutic benefit.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN T TRAN/Primary Examiner, Art Unit 1615